                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

                                                )
BRUCE FIEGEL Derivatively on Behalf of
                                                )
HECLA MINING COMPANY,
                                                )
                                                )
               Plaintiff,
                                                )
                                                )
       v.
                                                ) Case No.
                                                )
PHILLIPS S. BAKER, JR., LINDSAY A.
                                                )
HALL, LAWRENCE P. RADFORD,
                                                ) JURY TRIAL DEMANDED
THEODORE CRUMLEY, CATHERINE J.
                                                )
BOGGS, GEORGE R. JOHNSON,
                                                )
GEORGE R. NETHERCUTT, JR.,
                                                )
STEPHEN F. RALBOVSKY, TERRY V.
                                                )
ROGERS, and CHARLES B. STANLEY,
                                                )
                                                )
               Defendants,
                                                )
                                                )
       -and-
                                                )
                                                )
HECLA MINING COMPANY, a Delaware
                                                )
corporation,
                                                )
                                                )
               Nominal Defendant.
                                                )

                VERIFIED STOCKHOLDER DERIVATIVE COMPLAINT

       Plaintiff Bruce Fiegel (“Plaintiff”), by his attorneys, submits this Verified Stockholder

Derivative Complaint for Violations of Securities Laws, Breach of Fiduciary Duty, Waste of

Corporate Assets, and Unjust Enrichment. Plaintiff alleges the following on information and

belief, except as to the allegations specifically pertaining to Plaintiff which are based on personal

knowledge. This complaint is also based on the investigation of Plaintiff’s counsel, which

included, among other things, a review of public filings with the U.S. Securities and Exchange

Commission (“SEC”) and a review of news reports, press releases, and other publicly available

sources.




                                                -1-
                        NATURE AND SUMMARY OF THE ACTION

        1.      This is a stockholder derivative action brought by Plaintiff on behalf of Nominal

Defendant Hecla Mining Company (“Hecla” or the “Company”) against the members of its

board of directors (the “Board”). The wrongdoing alleged herein has caused substantial damage

to Hecla’s reputation, goodwill, and standing in the business community, and has also exposed

Hecla to substantial, potential liability for violations of federal securities law.

        2.      Hecla is a mining company that operates in Coeur d’Alene, Idaho. Hecla’s is

involved in mining of silver, gold, lead, and zinc. The Company makes lead, zinc, and bulk

concentrates, which it forwards to custom smelters, brokers, and bullion bars, where the products

are further altered before sale.

        3.      On March 19, 2018, Hecla said it was buying three Nevada gold mines through its

acquisition of Klondex Mines Ltd. (“Klondex”) for a combination of cash and stock valued at

$462 million. Hecla represented that Klondex’s three mines – Fire Creek, Midas, and Hollister

(the “Nevada Operations”) are among the “highest-grade gold mines in the world.” In Hecla’s

press release, it said “Fire Creek is a cornerstone producing asset with robust cash flows and

significant opportunities for exploration, mine life expansion, and increased throughput.”

Additionally, Hecla stated “Midas is an older mine that had been in production for decades but

was still purportedly providing production and cash flow… Hollister was important for the

prospective development and mining of the Hatter Graben discovery, a large system of veins

which could be reached from Hollister.” Following the purchase of the Nevada Operations in

July 2018, Hecla’s Nevada Operations became its fifth operating segment joining four of its

other existing sites, Greens Creek, Lucky Friday, Casa Berardi, and San Sebastian units.

        4.      On March 19, 2018, the certain Individual Defendants falsely said that “[a]fter

extensive due diligence” the Company determined that the Nevada Operations would be


                                                  -2-
“accretive” and cash flow positive, or at the very least “self-funding.”

       5.       From 2018 and into 2019, the Hecla indicated “robust cash flows” of the Nevada

mines, falsely said that “[t]hese assets immediately add production and cash flow,” claiming that

“[t]he Nevada assets are basically self-funding” and asserting that “Nevada itself will be cash

flow positive for us.”

       6.       On May 9, 2019, Hecla surprised its stockholders when it issued a press release

entitled “Hecla Reports First Quarter 2019 Results[;] Nevada operations under review,” wherein

the Company said it was conducting a comprehensive review of its Nevada Operations that it

characterized during the following conference call as “really just asking the question, are we going

to get the return for the investment we’re making?” Certain Individual Defendants acknowledged

that because the Nevada Operations suffered from negative cash flow and other negative

operating numbers, they were unsure if Hecla would achieve a positive return on its investment

and that the Nevada Operations may in fact be a liability. In the conference call, Hecla’s

President and CEO stated:

            A year ago when doing the due diligence, we recognized certain problems with
            Fire Creek dealing with the tough material, managing the water, equipment
            availability, getting enough development to have consistent production, lack
            of characterization of ore types and while we’ve made progress in dealing
            with the issues we saw, the short answer is, it’s not been enough.

       7.       Following this statement, the price of Hecla’s common stock plunged more than

23% over the course of two trading days, from a closing price of $2.04 per share on May 8, 2019

to $1.56 per share on May 10, 2019, wiping out $230 million of market capitalization.

       8.       On June 6, 2019, Hecla stated in a further press release headed “Hecla Reduces

Spending for Nevada Operations,” that going forward it would only mine currently developed

ore at one of its sites, while another mine site would be mined only through year end, and




                                                -3-
another mine site would be shuttered. Also, Hecla would heavily reduce exploration at another of

its sites to reduce cash consumption. As a result, Hecla would lay off 25% of its Nevada workers

and its production for the Nevada Operations would be reduced by 20% to 60,000 ounces.

                                 JURISDICTION AND VENUE

         9.     Pursuant to 28 U.S.C. §1331 and Section 27 of the Securities and Exchange Act

of 1934 (“Exchange Act”), this Court has jurisdiction over the claims asserted herein for

violations of sections 14(a) of the Exchange Act and SEC Rule and 14a-9 promulgated

thereunder. This Court has supplemental jurisdiction over the remaining claims under 28 U.S.C.

§1367.

         10.    This Court has jurisdiction over each Defendant named herein because each

Defendant is either a corporation that conducts business in and maintains operations in this

District or is an individual with sufficient contacts with this District to render the exercise of

jurisdiction by the District courts permissible under traditional notions of fair play and

substantial justice.

         11.    Venue is proper in this jurisdiction pursuant to section 27 of the Exchange Act (15

U.S.C. § 78aa) and 28 U.S.C. § 1391(b) because Hecla is a Delaware corporation and this action

is governed by a forum selection clause which requires that the sole and exclusive forum for a

shareholder derivative action is a Delaware state or federal court.

                                         THE PARTIES

Plaintiff

         12.    Plaintiff Bruce Fiegel is, and has continuously been, a stockholder of Hecla since

the time of the wrongdoing complained of herein. Plaintiff is a citizen of Illinois.

Nominal Defendant

         13.    Nominal Defendant Hecla, is a company engaged in discovering, acquiring,


                                                -4-
developing, and producing silver, gold, lead, and zinc. The principal executive offices of Hecla

are at 6500 North Mineral Drive, Suite 200, Coeur d’Alene, Idaho. Hecla shares trade on the

NYSE under the ticker symbol “HL.”

Individual Defendants

       14.    Defendant Phillips S. Baker, Jr. (“Baker”) has been Hecla’s CEO since May 2003,

its President since November 2001, and served as a member of its Board since 2001. He was

formerly Hecla’s CFO from May 2001 through June 2003, COO from November 2001 to May

2003, and Vice President from May 2001 to November 2001.

       15.    Defendant Lindsay A. Hall (“Hall”) has served as Senior Vice President, CFO and

Treasurer of the Hecla since July 2016.

       16.    Defendant Lawrence P. Radford (“Radford”) has been the Company’s Senior Vice

President – Operations since October 2011.

       17.    Defendant Theodore Crumley (“Crumley”) has been Chairman of the Board since

May 2006 and as a director of Hecla since 1995.

       18.    Defendant Catherine J. Boggs (“Boggs”) has served on Hecla’s Board since

January 2017. Boggs is the current chairperson of the Board’s Corporate Governance/Directors

Nominating committee and has been a member of this committee and the Audit and

Compensation Committees since 2017.

       19.    Defendant George R. Johnson (“Johnson”) has served on Hecla’s Board in March

2016. Johnson has been a member of the Board’s Audit Committee and Health, Safety,

Environmental & Technical (“HSE&T”) Committee (formerly the Technical Committee) since at

least 2017 and the Corporate Governance/Directors Nominating Committee since at least 2018.

       20.    Defendant George R. Nethercutt, Jr. (“Nethercutt”) has served on Hecla’s Board

since February 2005. Nethercutt has been a member of the Board’s Compensation Committee,


                                             -5-
and its chairperson from 2008 until 2017, and the Corporate Governance/Directors Nominating

Committee and its chairperson, since at least 2007.

        21.    Defendant Stephen F. Ralbovsky (“Ralbovsky”) has served on Hecla’s Board since

March 2016. Ralbovsky has been a member of the Board’s Audit and Corporate

Governance/Directors Nominating Committees since 2016, and Chairperson of the Audit

Committee since at least 2017.

        22.    Defendant Terry V. Rogers (“Rogers”) has served on Hecla’s Board since May

2007. Rogers has been on the Board’s Executive Committee since at least 2016 and on the Audit

Committee from 2009 until 2017.

        23.    Defendant Charles B. Stanley (“Stanley”) was appointed to Hecla’s Board in May

2007. Stanley has been a member of the Board’s Audit Committee since at least 2007 and its

Chairperson from 2015 until 2018, and member of the Corporate Governance/Directors

Nominating Committee since at least 2011.

        24.    Defendants Baker, Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and

Stanley are collectively referred to as the “Director Defendants or the Individual Defendants”.

              DUTIES OF THE INDIVIDUAL AND DIRECTOR DEFENDANTS

Fiduciary Duties

        25.    By reason of their positions as officers and/or directors of the Company, each of

the Individuals Defendants owed and continues to owe Hecla and its stockholders’ fiduciary

obligations of trust, loyalty, good faith, and due care, and was/is required to use his utmost

ability to control and manage Hecla in a fair, just, honest, and equitable manner. The Individual

Defendants were/are required to act in furtherance of the best interests of Hecla and its

stockholders, to benefit all stockholders equally, and not in furtherance of their personal interest

or benefit.


                                               -6-
       26.     Each of the Individual Defendants owed and continues to owe Hecla, and its

stockholders, the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets.

       27.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Hecla, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their executive and/or

directorial positions with Hecla, each of the Individual Defendants had knowledge of material,

nonpublic information regarding the Company. In addition, as officers and/or directors of a

publicly held company, the Individual Defendants had a duty to promptly disseminate accurate

and truthful information with regard to the Company’s business practices, operations, financials,

financial prospects, compliance policies, and internal controls, so that the market price of the

Company’s stock would be based on truthful and accurate information.

       28.     To discharge their duties, the Director Defendants were/are required to exercise

reasonable and prudent supervision over the management, policies, practices, and controls of the

financial affairs of the Company. The Director Defendants were required to, among other things:

              (a)    ensure that the Company complied with its legal obligations and
       requirements—including requirements involving the filing of accurate financial and
       operational information with the SEC—and refrain from engaging in insider trading
       and other deceptive conduct;

              (b)    conduct the affairs of the Company in compliance with all applicable
       laws, rules, and regulations to make it possible to provide the highest quality
       performance of its business, avoid wasting the Company’s assets, and maximize the
       value of the Company’s stock;

               (c)    remain informed as to how Hecla conducted its operations, and, upon
       receipt of notice or information of imprudent or unsound conditions or practices, make
       a reasonable inquiry in connection therewith, and take steps to correct such conditions
       or practices and make such disclosures as necessary to comply with applicable laws;
       and




                                               -7-
              (d)     truthfully and accurately guide investors and analysts as to the business
       operations of the Company at any given time.

Duties Pursuant to the Company’s Code of Conduct

       29.      The Director Defendants, as officers and/or directors of Hecla, were also bound

by the Company’s Code of Conduct (the “Code of Conduct”), which all directors and employees

are obligated to follow and “applies to all of (Hecla’s) directors and employees (including

officers)…” 1 In particular, the Code of Conduct mandates that “the Company’s SEC filings and

other public communications should contain full, fair, accurate, timely and understandable

disclosures.”


       30.      The Director Defendants, because of their positions of control and authority as

officers and/or directors of Hecla, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Director Defendants also failed to prevent the

other Director Defendants from taking such illegal actions. In addition, as a result of certain

defendants’ improper course of conduct, the Company is now the subject of the Securities Class

Action that alleges violations of federal securities laws. As a result, Hecla has expended, and will

continue to expend, significant sums of money.

                    THE INDIVIDUAL DEFENDANTS’ MISCONDUCT 2

Background

       31.      Hecla is involved in mining of silver, gold, lead, and zinc. The Company makes

1
  See Code of Conduct at: http://ir.hecla-
mining.com/Cache/1001235500.PDF?O=PDF&T=&Y=&D=&FID=1001235500&iid=4130678
2
  Plaintiff’s allegations with respect to the misleading statements in the 2018 and 2019 Proxy
Statements are based solely on negligence; they are not based on any allegation of reckless or
knowing conduct by or on behalf of the Director Defendants, and they do not allege, and do not
sound in, fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation
of, or reference to any allegation of fraud, scienter, or recklessness about these allegations and
related claims.


                                               -8-
lead, zinc, and bulk concentrates, which it forwards to custom smelters, brokers, and bullion

bars, where the products are further altered before sale.

       32.       In 2017, Hecla reached out to Klondex, and discussed a review of the Company,

with the intention of possibly purchasing some of Klondex’s assets. Among Klondex’s assets

were the Nevada mines (referred to as “the Nevada site(s)”, “the Nevada mine(s)” or “the

Nevada Operation(s)”).

       33.       On November 9, 2017, the Klondex board of directors approved Hecla’s request

to undertake due diligence following which Hecla signed a confidentiality agreement. On

November 21, 2017, Hecla was given access to a database which included an overview of,

among other things, the Nevada mines. Hecla employees also visited the Nevada mines

beginning on January 10, 2018.

       34.       On January 23, 2018, Hecla reached out to Klondex’s management and indicated

that a proposal would be imminent. The next day, Hecla gave a non-binding proposal to buy all

of Klondex’s outstanding stock for $630 million in cash and Hecla stock. Once defendant Baker

conversed with Klondex’s Chairman on January 28, 2019, this offer rose to $647 million.

       35.       In February 2018 the price of Klondex’s shares dropped from $2.27 per share on

February 1st to $1.32 per share on February 28th, after Klondex’s release of its earnings for

2017, and estimates for 2018, showing a full year loss of over $23 million compared to a loss of

under $2 million for 2017.

       36.       On February 9, 2018 The Northern Miner published an article headed “Klondex

sees grades drop at Fire Creek gold mine” which stated:

          On Feb. 6, Klondex released an upgraded technical report showing that Fire
          Creek’s underground proven and probable gold reserves had dropped 22%,
          while average grades were down 42% to 24.3 grams gold per tonne.

             The project now hosts 289,000 proven and probable tonnes grading 24.3 grams


                                                -9-
              gold and 23.66 grams silver for 229,000 equivalent oz. gold.

              Meanwhile, Fire Creek’s measured and indicated resources were hit with a
              28% grade drop, and now total 622,000 tonnes at 23.33 grams gold and 23.33
              grams silver for 473,000 oz. gold equivalent.

                                                *        *     *

              BMO Capital Markets analyst Brian Quast cut his price target on Klondex by
              25¢ to $2.50 per share. He noted that tonnage had increased at Fire Creek, but
              that “grades and ounces suffer.”

              “It is our contention that very little, if any, of the open-pit resources at Fire
              Creek will be high enough grade to truck to the Midas mill,” Quast wrote.

        37.       On this news, Hecla and Klondex began re-negotiating their deal and ultimately

reached a new deal on March 16, 2018.

        38.       On March 19, 2018, the Company announced that it was buying the three high-

grade Nevada gold mines through the acquisition of Klondex for a mix of cash and stock worth

$462 million. Defendant Baker represented that the Nevada Mines are some of the “highest-

grade gold mines in the world” and that “[a]fter extensive due diligence, we see significant

opportunity to improve costs, and recoveries over time with our expertise.”

        39.       After the purchase closed in July 2018, the Nevada Operations became Hecla’s

fifth operating unit.

        40.       On March 19, 2018 the Company issued a press release headed: “Hecla to Acquire

Three High-Grade Nevada Gold Mines with the Acquisition of Klondex Mines Ltd.,” which said:

              Hecla Mining Company (NYSE:HL) (Hecla) and Klondex Mines Ltd.
              (NYSE American:KLDX) (TSX:KDX) (Klondex) today announced Hecla
              will acquire all the outstanding shares of Klondex, a high-grade Nevada
              underground gold producer with its Fire Creek, Midas and Hollister mines,
              through a plan of arrangement (the Transaction). Klondex’s Canadian assets
              will be spun out to its existing shareholders.

           Under the Transaction, Hecla will acquire Klondex for consideration of
           US$462 million with a mix of cash and shares of Hecla common stock and the
           newly formed company (Klondex Canada). Klondex’s shareholders will


                                                    - 10 -
             receive US$2.47 per share in cash or shares of Hecla, which represents a 59%
             premium to Klondex’s 30-day volume-weighted average price, as at March
             16, 2018 on the NYSE American.

             After extensive due diligence, we see significant opportunity to improve
             costs, throughput and recoveries over time with our expertise. . . . We
             expect this transaction to be accretive on many important financial and
             credit metrics, with potentially significant synergies.

   (Emphasis added).

   In a section headed “Benefits to Hecla Shareholders,” it also stated: “Fire Creek is a

   cornerstone producing asset with robust cash flows and significant opportunities for

   exploration, mine life expansion, and increased throughput.”

          41.    Later, on March 19, 2018, during a conference call, Baker stated, among other

things:

             The first thing I want you to know is these assets are not new to us. About a
             decade ago, we actually owned a box within Hollister. . . . It’s a great low
             capital and potentially high return strategy similar to what we are doing in
             Mexico. So periodically, we reached out to Paul, and then about four months
             ago, we began our due diligence. As part of this work, we were granted
             access to the properties and key people, which gave us significant insights
             into the properties, particularly Fire Creek.

                                            *       *      *

             [T]he principal driver for this deal is Fire Creek and the hundred thousand
             plus ounces of gold it produces a year. It has a great cost profile and it’s the
             highest- grade gold mine of significant scale in North America.



             Paul and his team has done a really good job of understanding the geology.
             ..

                                            *       *      *

             While Fire Creek is the driver of the transaction, we’re also excited about the
             prospects for Hollister and Midas. At Hollister, it’s primarily about the
             prospective Hatter Graben project with over 1,400 vertical feet of veins and
             over 2,000 feet of strike While Midas has a short mine life, there is a big
             resource position that gives us optionality to higher prices and we’re going to


                                                 - 11 -
             probably continue the exploration that Klondex has started on the Trinity.

   (Emphasis added).

       42.       Again, on March 19, 2018, in response to someone that queried what the ongoing

maintenance capital expenditures for the Nevada mines would be, defendant Baker said the

operations would be cash flow positive:

           [B]ut all of this stuff is relatively small capital. That was one of the things
           that struck us is we can acquire this. Nevada itself will be cash flow positive
           for us. There is no capital outlay that we’re looking to, in Nevada, that’s
           going to consume all of the cash flow that will be generated from the three
           mines.

   (Emphasis added).


       43.       On April 9, 2018, Hecla issued its Proxy Statement on Form 14(a) with regard to

its Annual Meeting of Shareholders scheduled for May 23, 2019 (“2019 Proxy”). It was signed

by all of the Director Defendants.

       44.       Among other things, the 2018 Proxy contained a section on Governance and

Ethics which states:

       The Board, directly and through the Corporate Governance and Director’s Nominating
       Committee (“Governance Committee”),seeks to maintain corporate governance practices
       that are aligned with our strategic, financial and operational goals. We do this by
       conducting processes at least annually to evaluate, optimize and update governance and
       practice guidelines..

       45.       The 2018 Proxy Statement also contains a section on Corporate Governance and

Related matters. The 2018- Proxy Statement stated that the Company’s directors and employees,

including its principal executive officer, principal financial officer, principal accounting officer,

and controller, or persons performing similar functions, are subject to the Company’s Code of

Conduct. which states in part:

       We believe that good corporate governance practices reflect our values and
       support our strong strategic and financial objectives and performance. Our


                                                - 12 -
       corporate governance practices are generally reflected in our Bylaws, Corporate
       Governance Guidelines, Code of Conduct, and committee charters, which can all
       be found at http://www.hecla-mining.com.

       46.       The 2018 Proxy also has a section entitled “Code of Conduct” which states in part

the following:

       We believe that operating with honesty and integrity has earned trust from our
       shareholders, credibility within our communities and dedication from our
       employees. Our directors, officers and employees are required to abide by our
       Code of Conduct to promote the conduct of our business in a consistently legal
       and ethical manner. Our Code of Conduct covers many topics, including conflicts
       of interest, confidentiality, fair dealing, proper use of the Company’s assets, and
       compliance with laws, rules and regulations. In addition to the Code of Conduct
       for directors, officers and employees, our CEO, Chief Financial Officer and
       Controller are also bound by a Code of Ethics for the Chief Executive Officer and
       Senior Financial Officers.

       47.       The above statements contained in the 2018 Proxy Statement regarding the Code

of Conduct and Corporate Governance are materially false and misleading because by issuing or

permitting to be issued the other materially false and misleading statements as set forth above the

Director Defendants violated Section 14(a) of the Exchange Act because they failed to disclose

that the directors did not comply with the Code of Conduct in that they did not comply with the

laws, rule and regulations regarding the requirement that all statements made by the Company or

a spokesperson not be materially misleading or to omit material facts needed to make such

statements not misleading.

       48.       On May 10, 2018, during the conference call to discuss first quarter profits,

defendant Baker stated:

             We saw three large, in this case Nevada, properties as big as those that we
             already have and we saw extraordinary grades similar to what we see at
             Greens Creek. We saw the likelihood of converting the Fire Creek resources
             that are identified at a higher grade as we develop it. And we saw numerous
             operational improvement possibilities and we sell properties where the
             exploration team at Klondex seems to crack the core geologically for making
             further discoveries.



                                               - 13 -
          But there is still a lot to learn and we expect the deal to close around the end of
          June [-] everything is on track.

   (Emphasis added).

       49.       On July 23, 2018, Hecla issued a press release announcing that the Company had

completed purchasing Klondex:

          “With this acquisition, Hecla now has three high-grade mines in Nevada, one
          of the best mining districts in the world,” said Phillips S. Baker, Jr., President
          and CEO. “These assets immediately add production and cash flow, and
          because they are a good fit with Hecla’s expertise, we believe there is
          significant opportunity for improvement in the mines’ productivity and
          consistency.

   (Emphasis added).

       50.       On August 9, 2018, the Company published financial results for the second

quarter of 2018 which stated:

             “We have now closed the acquisition of the high-grade Nevada mines, and
             are beginning their integration into Hecla,” Mr. Baker added. “Our plan is to
             operate the mines and mill as one unit, allocating the workforce and capital to
             generate margins and focus on profitability, not just on production for
             production’s sake. Fire Creek has the best margin of the 3 mines by a
             considerable amount, so ramping it up is our priority”

          (Emphasis added).

                                            *      *       *

          As is our mantra at Hecla, all operations need to generate positive cash flows
          in their mine plans and we expect Nevada will be no different. The Nevada
          assets are basically self-funding. The cash flow from production pays for the
          $11 million in development and definition drilling expenditures in the last
          half of the year, and as well, $5 million related to the completion of the new
          tailings facility plus the CIL planned improvements . . . .

          (Emphasis added).

       51.       Baker continued to re-iterate that the Nevada mines would be profit generating

from the beginning:

          [John David Bridges, Senior Analyst:] Good morning, Phil, everybody. I


                                                - 14 -
             just want to dig into cash flows. Your intention is to have the Nevada assets
             being cash flow neutral to you as soon as possible. When is that likely to be?
             And then, when will they be contributing to the portion of debt that they’ve –
             that you are sort of – you have taken on in the form of the revolver to run
             those, just to start with?

             [Baker:] Well, I guess two things. One is the expectation is this year that for
             the five months, it will be self-funding. We’re not anticipating needing to
             contribute additional capital into it. And two, we haven’t drawn on the
             revolver. Our net cash position is positive.

   (Emphasis added).

       52.       On November 8, 2018, the Company published financial results for the third

quarter of 2018 (“the third quarter of 2018 results”):

          “Our strategy is working. The EBITDA we generated despite low metals
          prices is a result of the improvements we made in our mines. A case in point
          is Casa Berardi, which is generating strong cash flow, with lower costs,
          higher mine throughput and an extended mine life,” said Phillips S. Baker,
          Jr., President and CEO. “The Nevada operations are on the same path as
          Casa Berardi and Greens Creek, with the development and processes which
          should increase throughput and make the mines more efficient. In the
          meantime, the higher costs in Nevada are short-term and a function of
          electing to produce less to avoid sterilizing newly discovered mineralization.”


                                            *       *      *

             “In the 100 days we have owned the Nevada properties we have been in
             continuous change - winding down Midas, resolving the roadbed issues at
             Fire Creek, advancing the development at Hatter Graben, and completing the
             capital projects on the mill and tailings facility. We expect the pace of change
             to continue as we commission a new batch plant that should improve ground
             control, test a road- header to improve mining in soft rock and rework the
             mine plan as we gain more knowledge. However, we don’t believe we will
             need to make significant new financial investment to put the mine on the
             same improvement path that we have seen at Greens Creek and Casa
             Berardi,” said Mr. Phillips S. Baker, Jr.

   (Emphasis added).

       53.       Another conference call was held on November 8, 2018 regarding the third

quarter of 2018 results wherein Radford stated (including in response to questions):


                                                 - 15 -
          [O]ur goal for Nevada operations is that the operations are cash-neutral,
          including Hatter Graben development and the Fire Creek development ramp-
          up.

          (Emphasis added).

                                           *        *    *

          [W]e’re not anticipating the need to make significant contributions into
          Nevada, right? We see Nevada being able to largely pay for the Hatter
          Graben, to pay for the development within Fire Creek. We think we can run
          it pretty close to cash flow neutral. And that is what we have suggested we
          would be able to do.


                                           *        *    *

          No, I’ll just say this. It’s exactly where we thought we’d be. We acquired
          Nevada for the cash flowing potential at the Fire Creek. That will start
          happening.

   (Emphasis added).

        54.   On December 4, 2018, Hecla held a conference call during which defendant Hall

said:

          There’s no major capital expenditures that we can’t fund out of the Nevada
          operations. So we’re really quite pleased with the transaction.

          (Emphasis added).

        55.   On February 21, 2019, Hecla reported results for the fourth quarter and year

ended December 31, 2018 stating:

          “Greens Creek and Casa Berardi are the economic engines of Hecla, and the
          continued increase in reserves and resources, extended mine life and positive
          changes to the mine plans are surfacing additional value at these operations,”
          said Phillips S. Baker, Jr., President and CEO. “This allows investment in our
          three other mines, which all have the potential to be long-lived with strong
          economics like Greens Creek and Casa Berardi. The turnaround of the
          Nevada operations continues with an increasing development rate at Fire
          Creek that should allow the mine to have operating consistency as we
          increase production. This is the same approach we took when we first
          acquired Greens Creek and Casa Berardi. Substantial exploration is planned
          for both Fire Creek and Hollister this year as we work to convert resources to


                                               - 16 -
          reserves and discover additional resources. With the Hatter Graben decline
          about 15% complete, we expect to start drilling between the current Hollister
          mine area and the Hatter Graben soon.”

          (Emphasis added).

       56.       In a conference call following the release of the fourth quarter of 2018 results,

defendant Baker stated:

             [W]e’ve made significant progress. Much of it will not be visible to you and
             many statistics yet, but Larry is going to talk to you about the progress
             we’ve made in development. It’s been significant, but we’re still trying
             different ways of dealing with different conditions in the mine. So while
             we’re in a hurry to get to a steady state, we will take the time necessary to
             figure out the challenges of these mines, so our Nevada operations will
             deliver value for the long-term.
                                             *        *     *


             We’re happy with our cost at our operating units other than Nevada
             operations which we reported higher cost, while we work through what we
             believe are transitional issues.

                                             *        *     *

          We expect in 2019, the Nevada mining operations will be cash flow positive,
          but we’ll invest those cash flows in more in exploration around the various
          Nevada mine sites and the development of the Hatter Graben and decline.

          (Emphasis added).

          Defendant Radford also said:
          Let’s move on to Nevada on Slide 15, where most of our focus is this year. We
          have a plan to turnaround the access and we are working on that plan. In 2018,
          the focus was on getting the operations back on track in terms of
          understanding ground conditions at Fire Creek and getting the team
          organized.

          We have come a long way in this regard. Our strategy is simple, develop and
          drill. We believe that the grades can be improved through new discoveries
          and resource conversion and ore production can be ramped up by opening up
          more working zone. Fire Creek, we have done review of equipment and we’re
          adding equipment from Midas and from buying some new equipment.

          We’ve added two trucks, two large loaders, one jumbo, two bolters to the
          Nevada fleet for cost of total of about $6 million with the expectation that the


                                                 - 17 -
          upgrade will increase productivity. The implementation of shaft fleet into the
          development process is resulting in better ground conditions as expected,
          which should minimize and need to go back and rehab development
          immediately as was the case on the priority management.

          The CIL plant upgrade is complete and the mill is now able to process
          Hollister ore [indiscernible]. We have exceeded our annual development target
          of 35 feet per day in January as shown on Slide 16 and the goal will be to
          maintain this level and increase it were possible because this should open up
          additional headings and increase production.

          We have wrapped up Fire Creek manpower for underground manpower from
          76 to about 110 through transfer of Midas in the Hollister miners. Our
          contractor has brought in a roadheader at Fire Creek and it’s easily cutting the
          soft tough material, which is helping to speed up development and we are
          considering a wider application of this type of chain.

          We’re planning to increase Fire Creek throughput midyear to about 520
          tons per day from 340 tons per day which was the fourth quarter average,
          which means that the gold production will be weighted towards the second
          half of the year. The increased development is an important step for Dean’s
          group as we have worked to do definition drilling to upgrade resources and
          exploration to discover additional resources.

          (Emphasis added).

       57.     During questions regarding fourth quarter of 2018 results, an analyst asked

defendant Baker:

          If I may, my questions are mostly on Fire Creek here. I understand that Fire
          Creek and the entire sort of Nevada complex is still a work in progress, but
          certainly in 2018 a transitional year, there were some disappointments with
          the decrease of reserves beyond what was produced. I’m just trying to get a
          better understanding in terms of what has been the biggest surprise to you at
          these Nevada assets in terms of reserves, in terms of production, as ownership
          has handed -- since ownership has been handed over to Hecla?

       58.     In response, defendant Baker avoided talking about the undisclosed issues with

Fire Creek or any other Nevada mine, but rather shifted the focus to Klondex being the reason for

any delays “But I think the biggest surprise and disappointment was the Klondex didn’t follow

the budget that they had presented to us.”

       59.     Defendants Baker and Radford talked about progress with respect to water in the


                                              - 18 -
Fire Creek mine:

          [Heiko Ihle, Senior Metals & Mining Analyst:] And speaking of Nevada
          and following up from the question that Cosmos have asked. I mean you
          mentioned, the increasing the throughput at Fire Creek from 350 tons per day
          to 520 tons per day by 2019. You’ve also been stated your focus on, and this
          is from your lease, maintaining the development grade and all ground
          conditions. Am I reading something into here that’s not there? Is there
          something I missing? I thought the ground conditions are into that mine as the
          ground conditions at Fire Creek are actually pretty solid. Is there -- are there
          pockets that need extra ground support? Or again am I missing something
          there?

          [Baker:] Yes, when you remember when we first brought it, we talked about
          fact that we had this tuft that created road conditions that we have to come in
          with the synthetic liner and build a road base. Well, that’s -- so, we dealt with
          the road conditions, but you have that same condition on the back and on the
          ribs. And so that’s what Larry is alluding to with shot creating that we’ve
          have to do and that’s why we’re contemplating the road leader going through
          this soft material. Larry?

          [Radford:] Yeah, it’s variable, you can see very good ground conditions for
          albeit 24 feet a day and a given heading. And then times we run into altered
          tuffs and very clay like material that take short rounds and requires a fair
          amount of support. And the additional shot treatment. So it’s variable.

          [Baker:] And then you also have the introduction of water into this tuff,
          which again -- if you think about if you look at those pictures of the road, you
          get a sense of how soupy it becomes and difficult to operate in. And so, we’re
          trying to figure out the best way to deal with the changing ground conditions.
          And so, that’s why I continue to make a point that we’re experimenting,
          we’re trying new things. I’m more interested in Larry coming to a series of
          standards depending on the ground conditions rather than just being so
          worried about getting the development. But, Larry.

          [Radford:] You’ve mentioned water, there’s perks water in certain pockets
          and we’re looking at a bit more of a mobile dewatering plan so that we’re not
          managing the water underground. So, yes, we’ve shown, as Phil alluded,
          we’ve shown photos of some of the poor conditions and what we’re doing to
          manage them. We’ve got the right team there. I mentioned the roadheader,
          it’s actually a very small roadheader that we’re trialing right now. And if it
          continues to perform as well as it seems to be, we may go all in for a large
          roadheader, I’m a really large roadheader and really jack up the advanced
          grade.

       60.    On February 22, 2019, the Company lodged its Annual Report with the SEC on



                                              - 19 -
Form 10-K for 2018. The 2018 Form 10-K mentioned problems at Fire Creek due to previous

lagging development issues and the Company’s intentions mining in 2019:

          There has been a lack of investment in mine development, including
          horizontal drifts (“Haulages”) and the ramp or decline system (“Spirals”), at
          Fire Creek. As a result, there have not been sufficient platforms to keep
          quality targets in the pipeline to replenish reserves as they are depleted. In
          late 2018, definition drilling focused on the upper portions of Spiral 3 along
          the Honeyrunner, Karen and Hui Wu structures and the up-dip southern
          extents of Joyce, 06 and 08 veins to advance the Spiral 4 area. Underground
          drift development is advancing Haulage 9 to provide an exploration drill
          platform by early next year. This platform will enable exploration drilling to
          further drill and extend Spiral 9 veins to the south and the Karen structure back
          to the north.

          In 2019, the emphasis of definition drilling is expected to be on bringing
          Spiral 4 and Spiral 9 mineralized material into indicated resource
          inventories. Definition drilling at Spiral 3 is proposed south of Spiral 2, to
          follow up on previous significant drilling intercepts south of Spiral 9 and
          north of the 5350 North Haulage. Drilling will also continue to focus on
          upgrading resources along strike on the Titan Zone. An area of future
          potential drifting is to the north of the North Haulage at the 5350- elevation
          following up on surface success on veins to the northeast of the current Fire
          Creek mine.

          (Emphasis added).

       61.    The 2018 Form 10-K, which was signed by Baker, Hall, Crumley, Boggs,

Johnson, Nethercutt, Ralbovsky, Rogers and Stanley, for the first time raised some degree of

doubt as to whether the anticipated benefits from purchase of Klondex and the Nevada

Operations owned by Klondex might not happen:

          We may not realize all of the anticipated benefits from our acquisitions, including
          our recent acquisition of Klondex.

          We may not realize all (or any) of the anticipated benefits from any
          acquisition, such as increased earnings, cost savings and revenue
          enhancements, for various reasons, including difficulties integrating
          operations and personnel, higher than expected acquisition and operating
          costs or other difficulties, unknown liabilities

          which may be significant, inaccurate reserve estimates, unrealized


                                              - 20 -
             exploration potential, mill recoveries that are lower than required for portions
             of the orebodies to be economic, and fluctuations in market prices.
             The properties we may acquire may not produce as expected, and we may
             be unable to determine reserve potential, identify liabilities associated with
             the acquired properties or obtain protection from sellers against such
             liabilities.

             The properties we acquire in any acquisition, including our recently-acquired
             Nevada Operations unit, may not produce as expected, may be in an
             unexpected condition and we may be subject to increased costs and liabilities,
             including environmental liabilities. Although we review properties prior to
             acquisition in a manner consistent with industry practices, such reviews are
             not capable of identifying all existing or potential adverse conditions.
             Generally, it is not feasible to review in depth every individual property
             involved in each acquisition. Even a detailed review of records and properties
             may not necessarily reveal existing or potential problems or permit a buyer to
             become sufficiently familiar with the properties to fully assess their
             condition, any deficiencies, and development potential.

   (Emphasis in original).

       62.       On April 9, 2019, Hecla issued its Proxy Statement on Form 14(a) with regard to

its Annual Meeting of Shareholders scheduled for May 23, 2019 (“2019 Proxy”). It was signed

by all of the Director Defendants.

       63.       Among other things, the 2019 Proxy contained a section on Governance and

Ethics which states:

       The Board, directly and through the Corporate Governance and Director’s
       Nominating Committee (“Governance Committee”), seeks to maintain corporate
       governance practices that are aligned with our strategic, financial and operational
       goals. We do this by conducting processes at least annually to evaluate, optimize
       and update governance and practice guidelines. Our Code of Conduct
       demonstrates our commitment to seeking and delivering best practices in ethics
       and integrity in every aspect of our business. While your Board and employees
       are obligated to follow this code, we expect Company leaders to set the example –
       to be models in every respect. And we expect all those with supervisory
       responsibility to exercise that responsibility in a manner that is caring, receptive,
       considerate, and respectful. Our Corporate Governance Guidelines also provide
       shareholders with the best-practice principles of our corporate governance
       program and board framework.

       64.       It also contains a section on Corporate Governance and Related matters. The



                                                 - 21 -
2019 Proxy Statement stated that the Company’s directors and employees, including its principal

executive officer, principal financial officer, principal accounting officer, and controller, or

persons performing similar functions, are subject to the Company’s Code of Conduct., which

states in part:

        We believe that good corporate governance practices reflect our values and
        support our strong strategic and financial objectives and performance. Our
        corporate governance practices are generally reflected in our Bylaws, Corporate
        Governance Guidelines, Code of Conduct, and committee charters, which can all
        be found at http://www.hecla-mining.com.

        65.       The 2019 Proxy also has a section entitled “Code of Conduct” which states in part

the following:

        We believe that operating with honesty and integrity has earned trust from our
        shareholders, credibility within our communities and dedication from our
        employees. Our directors, officers and employees are required to abide by our
        Code of Conduct to promote the conduct of our business in a consistently legal
        and ethical manner. Our Code of Conduct covers many topics, including conflicts
        of interest, confidentiality, fair dealing, proper use of the Company’s assets, and
        compliance with laws, rules and regulations. In addition to the Code of Conduct
        for directors, officers and employees, our CEO, Chief Financial Officer and
        Controller are also bound by a Code of Ethics for the Chief Executive Officer and
        Senior Financial Officers.

        66.       The above statements contained in the 2019 Proxy Statement are materially false

and misleading because by issuing or permitting to be issued the other materially false and

misleading statements as set forth above the Director Defendants violated Section 14(a) of the

Exchange Act because they failed to disclose that the directors did not comply with the Code of

Conduct.

        67.       On April 18, 2019, Hecla issued a press release headed “Hecla Reports 2.9

Million Ounces of Silver and 60,021 Ounces of Gold Production in First Quarter 2019.” It stated:

           At the Nevada operations, 10,364 ounces of gold and 67,438 ounces of silver
           were produced. During the quarter, the focus continued on establishing a
           robust development program in a variety of ground conditions at Fire



                                                - 22 -
             Creek and Hollister, rather than on production which is expected to be second
             half-weighted this year. A minor amendment to the water discharge permit
             for Fire Creek is expected in the second quarter which should enable a
             higher discharge rate. In addition, changes to the carbon circuit of the Midas
             mill are expected to improve recoveries. Ore was processed at an average of
             460 tpd (combined Midas and Aurora mills).

             (Emphasis added).

                                     THE TRUTH EMERGES

       68.       On May 9, 2019, Hecla shocked investors when, before the market opened, the

Company issued a press release headed “Hecla Reports First Quarter 2019 Results[;] Nevada

operations under review,” in which the Company detailed a comprehensive review of its Nevada

Operations and putting on hold annual production and cost estimates for its Nevada Operations

(“the first quarter of 2019 results”). Specifically, the first quarter of 2019 results finally admitted

the Nevada site was and would likely continue to not make profit:

             While Nevada operations had better development advance rates, the
             operating metrics including cost, grade and negative cash flow, were
             unacceptable. We are reviewing our Nevada operations to determine the best
             path forward and expect the results of this review in the second quarter. In the
             meantime, we are suspending our annual Nevada estimates for production and
             cost.

                                            *       *      *
             The annual production and cost outlook have been suspended for Nevada
             pending the results of the comprehensive review.

   (Emphasis added).

       69.       During a conference call following the first quarter of 2019 results, investors

learned that there would likely be huge write-down of the Nevada sites due to lack of surety if

the Nevada Operations would ever make a profit. Defendant Baker made the following grim

statement:

             A year ago when doing the due diligence, we recognized certain problems
             with Fire Creek dealing with the tough material, managing the water,
             equipment availability, getting enough development to have consistent


                                                 - 23 -
           production, lack of characterization of ore types. And while we’ve made
           progress in dealing with the issues we saw the short answer is it’s not been
           enough. The advance rate has increased, but the mill tonnage decreased by a
           similar percentage in the last quarter. And while we’ve done things to manage
           the water, the amount of water has increased, making the conditions worse.

                                            ***

           This process is really maintaining our discipline and capital allocation, we’re really
           just asking the question, are we going to get the return for the investment we’re
           making. Since we don’t know the outcome of the review, we are suspending guidance
           until we do.

(Emphasis added).

       70.        People started questioning the problems with the Nevada Operation which Hecla

had previously said nothing about:

             [John David Bridges, Senior Analyst:] Just wondered if you could give us a
             bit of color on what the problems actually are in Nevada? We heard about the
             water. You’re waiting on some permits, is that part of it? And you say you’ve
             demobilized the contract. Does that mean that you stopped advancing the
             exploration terminals which were related to the upbeat comments that
             you’ve been giving as on exploration success? I’m just a bit confused here.

           [Baker:] Sure. With respect to the water, what it has done is it’s limited places that
           we’re able to go in the mine because we cannot deal with the water fast enough to be
           able to effectively move forward.

           (Emphasis added).

       71.        On this news, the price of Hecla’s common stock dropped by $0.27 per share, or

13.24%, to close at $1.77 per share, causing a loss of more than $130 million in market

capitalization.


       72.        On May 10, 2019, Hecla issued its quarterly report on Form 10-Q for the period

ending March 31, 2019, which said:

           We are currently undertaking a review of spending at the Nevada operations
           which may result in the following changes at the Fire Creek mine: a reduction
           in capital spending; ceasing current production and only developing to spirals
           9, 10 and 11; or a temporary cessation of all mine operations at Fire Creek. As


                                                  - 24 -
           a result, the values of certain components of properties, plants, equipment and
           mineral interests could be adjusted in the second quarter of 2019 when we
           expect to finalize the allocation of the Klondex purchase price. The outcome
           of the review may constitute a triggering event requiring assessment of the
           carrying value of our long-lived assets at Fire Creek with the potential to
           impact near-term estimated cash flows. The mineral interests at Fire Creek
           have a preliminary carrying value of approximately $220 million, of which
           approximately $46 million is depletable. We may recognize an impairment,
           which could be material, if the carrying value of the assets exceeds the
           estimated future undiscounted cash flows expected to result from their use
           and eventual disposition.

       73.     On this news, Hecla’s common stock dropped $0.21 per share, or 11.86%, to

close at $1.56 per share, resulting in a loss of $100 million in market capitalization.

       74.     On June 6, 2019, Hecla issued a press release headed “Hecla Reduces Spending

for Nevada Operations,” in which Baker said (including in conference calls following this

release) “the Nevada operations have not generated the cash flow we had hoped for so we are

curtailing most development and reducing the workforce with the goal of the operation

generating positive cash flow in the second half of the year.”

                                              *            *   *

           A review has been conducted of the Nevada operations and changes are being
           made with the goal of turning it into a positive cash flowing unit.

           The new approach is to mine the currently developed ore at Fire Creek.
           Mining at Midas is expected to continue through the end of the year, but
           Hollister will be shut down. As a result, 25% of the Nevada workforce is
           being laid off. Some surface exploration drilling and hydrology studies are
           still planned to gather information on the deposits to help make future
           development programs more successful.

           Third-party ore processing arrangements are also being pursued to try and
           reduce the transportation and milling costs. This could include mills that can
           process ore that is considered refractory. With water discharge from Fire
           Creek more than double of a year ago, work is underway to increase
           discharge permits and change how the water is treated.

           The Company is still committed to the exploration and definition of Hatter
           Graben, which is one of the key reasons the Nevada operations were
           acquired.


                                                  - 25 -
However, the level of development activity is being curtailed to reduce the
cash consumption, and the focus instead is expected to be on surface drilling
with the goal of gaining more information on potential expansions of the
deposit and to help plan the most efficient route to get to the deposit, once
development is restarted.

The Company is providing revised annual 2019 Nevada production estimates
of 60,000 ounces at a cost of sales of $105 million, a cash cost, after by-product
credits of $1,200 per gold ounce and an all-in sustaining cost, after by-
product credits, of $1,700 per gold ounce.

(Emphasis added).

                                    *            *       *
Before I go to our go-forward plan in Nevada that we announced today, I
want to talk about the approach we have taken so far. You might recall we said
our strategy was to develop and drill at Fire Creek. But that development
drilling did not lead to the ounces and cash flow we expected. This has led us
to reevaluate our plan in Nevada because we expect our assets to operate on a
cash-positive basis, and clearly, this one has not.

We are choosing to take a slower, more considered approach to Nevada. We
studied the ore bodies through exploration drilling, so that the cash
consumption is expected to be significantly lower and our future activities had
a higher chance of success. Consistent with this strategy today, we announced
that we are focusing on mining at Fire Creek and pausing most of our
development activities in Nevada given the cash outflow the mines had since
acquisition.

With the limited development we planned at Fire Creek, we expect to mine
all of the development ore available for near-term production primarily off of
Spiral 2 by early 2020. Production is stopping from Hollister and is planned
to continue at Midas only until year-end as we consolidate the workforce into
Fire Creek.
                                 *       *       *

We plan to continue to advance the work on permitting and hydrology. At
Fire Creek, the water discharge in the first 5 months of this year is over 2x
what it was over the same period last year. We currently have consumptive
water rights for about 160 gallons per minute out of the mine and are working
on strategies to allow higher flows up to about 400 gallons per minute based
on our recent work in Spiral 4.

                                *          *         *

Our experience tells us that we are in one of the best places to find and


                                        - 26 -
operate a high-grade, long-term mine. When we get to the end of mining
primarily off of Spiral 2 in 2020 as we expect, we will see where we go from
there. If the things we are working on come together, then we would then
mine off Spirals 4 and 3. We also look at how we can do enough development
to drill the highest-priority targets like Hatter Graben.

So what went wrong? As we previously described, we expected the [filling]
of the indicated resources to result in higher grades as was historically the
case on the project and that an increase in development will allow an increase
in throughput lowering the cutoff grades. This hasn’t proven to be the case in
the new areas of the mine. And we’re seeing more refractory ore and poor
ground conditions than encountered.

While we recognized some of these issues as is typical with any acquisitions,
we could -- we believed we could bring improvements and still do. But these
issues were more challenging and take more time and study than we thought.
While we will assess whether we have a triggering [event] to determine
impairment at the end of the second quarter, I don’t currently anticipate that
the potential impairment would be large. Why do I say this? Because the
acquisition decision ultimately was made mainly on the exploration potential
that we saw in each of the properties, not the existing reserves. That has not
changed. What has changed is mining at Fire Creek, which had very little
reserves. We have not finished evaluating how we can approach Fire Creek
with the improvements that we think can be done.

                                  *            *   *

 [Baker:] I’m going to let Larry answer it, but before I do, let me just say that
from my perspective, the dewatering is just one of the issues. It’s not the only
one, and it really relates mostly to Spiral 4. And it’s -- when we look forward,
we say our plan’s not going to be what we thought it could be. And, Trevor,
the thing that’s been the surprise is the rate of increase that we’ve had. I mean
it has literally doubled. I was in a meeting yesterday, and the guys gave the
discharge numbers. And it’s -- over the first 5 months, it’s literally doubled. I
think it’s gone from 29 gallons per minute to 63 or something in that order of
magnitude -- 23 to 69, that order of magnitude. So it is then something that
we were not anticipating, but it’s not been the only issue. Larry, why don’t
you add to my comments?

[Radford:] Well, certainly, in the -- as Phil has mentioned in the south side
of the mine, there’s considerable amount of water encountered in Spiral 4 and
Titan areas, and it precluded us from moving forward in those areas. As I said
before, there’s here are a couple of things that affected 2019. One is, although
development in the aggregate is on track the -- or was on track, the
development in certain areas was hampered by conditions, principally water.
And so that was a factor. And then as I said before, some of the definition
drilling that we did, it wasn’t huge but certainly impacted. That was -- it


                                      - 27 -
              turned out negatively for us and took some of the ounces that we had planned
              for 2019 off-line.

                                       DAMAGES TO HECLA

        75.       The issuance of materially false and misleading statements as set forth above

regarding the expected benefits of the acquisition of Klondex and the Nevada Operations

exposed the company to myriad reputational and financial damages including liability from

securities fraud litigation and legal costs associated with litigation and investigations.

                                  DERIVATIVE ALLEGATIONS

        76.       Plaintiff brings this action derivatively and for the benefit of Hecla to redress

injuries suffered, and to be suffered, because of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of Hecla, waste of corporate assets, unjust

enrichment, and as to the Director Defendants, violations of Sections 14(a) and 20(a) of the

Exchange Act.

        77.       Hecla is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        78.       Plaintiff is, and has been continuously at all relevant times, a stockholder of

Hecla. Plaintiff will adequately and fairly represent the interests of Hecla and its shareholders in

enforcing and prosecuting its rights, and, to that end, has retained competent counsel,

experienced in derivative litigation, to enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

        79.       Plaintiff incorporates by reference and re-alleges each allegation stated above as if

fully set forth herein.

        80.       A pre-suit demand on the Board of Hecla would have been futile and, therefore, is

excused. At the time of filing of this action, the Board consists of Director Defendants Baker,



                                                  - 28 -
Crumley, Boggs, Johnson, Nethercutt, Ralbovsky, Rogers, and Stanley. Plaintiff need only

allege demand futility as to a majority of Directors who were on the Board at the time this action

was commenced.

       81.     Demand is excused, however, as to all of the Director Defendants because each

one of them faces, individually and collectively, a substantial likelihood of liability as a result of

their role in causing or permitting the Company to make materially false and misleading

statements and omission of material fact which renders them unable to impartially investigate the

charges and decide whether to pursue action against themselves and their co-directors. Indeed

the 2018 and 2019 Proxy Statement and 2018 Form 10-K was issued in the name of each of the

Director Defendants. The Director Defendants acted in bad faith in causing the statements

alleged herein to be made or in permitting them to be made.

       82.     In complete abdication of their fiduciary duties, the Director Defendants in bad

faith participated in making and/or causing and/or permitting the Company to make the

materially false and misleading statements alleged herein.

Additional Considerations

Non-Compliance with the Code of Conduct

       83.     In violation of the Code of Conduct, the Director Directors conducted little, if

any, oversight of the Company’s operations to ensure that when Company spokespersons

addressed the prospects of the Nevada Operations, that such statements reflected the facts known

to them and that such statements did not ignore significant adverse issues faced by those

operations which was concealed from the investing public until on or around May 9, 2019 when

the Company disclosed that the Nevada Operations would be a drag on revenue, income and cash

flow. The failure to comply with the Code of Conduct was a breach of fiduciary duty and



                                                - 29 -
because the Code of Conduct was contained in the 2018 and 2019 Proxy Statements, failure to

disclose non-compliance with the Code of Conduct is also a violation of Section 14(a) of the

Exchange Act. Thus, the Director Defendants face a substantial likelihood of liability and

demand is futile as to them.

       84.     Hecla has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director Directors have not filed any lawsuits against

themselves or the other Individual Defendants who were responsible for that wrongful conduct to

attempt to recover for Hecla any part of the damages Hecla suffered and will continue to suffer.

Thus, any demand upon the Directors would be futile. The Director Defendants’ conduct

described herein and summarized above could not have been the product of legitimate business

judgment as it was based on bad faith and intentional, reckless, or disloyal misconduct. Thus,

none of the Director Directors can claim exculpation from their violations of duty pursuant to the

Company’s charter. As a majority of the Directors face a substantial likelihood of liability, they

are self- interested in the transactions challenged herein and cannot be presumed to be capable of

exercising independent and disinterested judgment about whether to pursue this action on behalf

of the stockholders of the Company. Accordingly, demand is excused as futile.

       85.     The acts complained of herein constitute violations of fiduciary duties owed by

the Director Defendants to Hecla, and these acts are incapable of ratification.

Insurance Considerations

       86.     The Director Directors may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of Hecla. If there is a directors and officers’




                                               - 30 -
liability insurance policy covering the misconduct alleged herein, it may contain provisions that

eliminate coverage for any action brought directly by the Company against the Director

Defendants, known as, inter alia, the “insured-versus-insured exclusion.” As a result, if the

Director Defendants were to sue themselves or certain officers of Hecla, there would be no

directors’ and officers’ insurance protection. Accordingly, the Director Defendants cannot be

expected to bring such a suit. On the other hand, if the suit is brought derivatively, as this action

is brought, such insurance coverage, if such an insurance policy exists, will provide a basis for

the Company to effectuate a recovery. Thus, demand on the Director Defendants is futile and,

therefore, excused.

       87.     If there is no directors’ and officers’ liability insurance, then the Director

Defendants will not cause Hecla to sue any other wrongdoers, since, if they did, they would face

a large uninsured individual liability. Accordingly, demand is futile in that event, as well.

       88.     Thus, for all of the reasons set forth above, all of the Director Defendants, cannot

consider a demand with disinterestedness and independence. Consequently, a demand upon the

Board is excused as futile.

                                          FIRST CLAIM
                                Against the Director Defendants
                        for Violations of Section 14(a) of the Exchange Act

       89.     Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       90.     The Section 14(a) Exchange Act claims alleged herein are based on the issuance

of materially misleading Proxy Statements in 2018 and 2019 solely on negligence. They are not

based on any allegation of reckless or knowing conduct by or on behalf of the Director

Defendants. The Section 14(a) claims alleged herein do not allege and do not sound in fraud.

Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or reference to


                                                 - 31 -
any allegation of fraud, scienter, or recklessness with regard to these nonfraud claims.

       91.     Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

       92.     Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. § 240.14a-9.

       93.     Under the direction and watch of the Director Defendants, the 2018 and 2019

Proxy Statements failed to disclose material adverse facts about the Director Defendants and

certain officers’ non-compliance with the Code of Conduct and Corporate Governance

regulations. Specifically, if Defendants had complied with such guidelines they would have

disclosed in public statements made that:

       a)      the Nevada Operations would not be cash neutral but would in fact drain

               significant cash that would have to be directed to resolve a multitude of material

               problems first identified by the Company during its extensive due diligence of the

               Nevada Operations prior to the announced acquisition but which were hidden until

               many months later;




                                                - 32 -
       b)     it was unlikely that the Fire Creek mine would become cash flow neutral any time

              in the near term due to a decline in gold reserves and grades which was first

              identified in a February 2018 technical report well before there was any public

              disclosure of such issues;

       c)     that the Nevada Operations were hemorrhaging cash due to the Company’s

              attempts to resolve a multitude of material problems first identified by the

              Company during its extensive due diligence of the Nevada mines prior to the

              announced acquisition but not disclosed to the investing public until many months

              later;

       d)     it was unlikely that the Fire Creek mine would become cash flow neutral any time

              in the near term due to a multitude of known but undisclosed and unresolved

              problems; and

       e)     while choosing to speak about issues with the mine due to a lack of earlier

              development, and the mining of Spiral 4, the Individual Defendants failed to

              disclose the multitude of ongoing, undisclosed and unresolved problems

              (including the severe water issues with Spiral 4) which would make such

              development extremely unlikely or impossible in the near term.

       94.      The 2018 and2019 Proxy Statements were also false and misleading because,

despite assertions to the contrary, Hecla’s Code of Conduct was not followed, as the Director

Defendants made and/or caused the Company to make the materially false and misleading

statements discussed herein.

       95.    In the exercise of reasonable care, the Director Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements




                                            - 33 -
contained in the 2018-2019 Proxy Statements were materially false and misleading. The

misrepresentations and omissions were material to Plaintiff in voting on the matters set forth for

stockholder determination in the 2018 and 2019 Proxy Statements, including, but not limited to,

election of directors, ratification of an independent auditor, and the approval of executive

compensation.

       96.      The materially false and misleading elements of the 2018-2019 Proxy Statements

led to the re-elections of all of the Director Defendants which allowed them to continue

breaching their fiduciary duties to Hecla.

       97.      The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the 2018-2019 Proxy Statements.

       98.      Plaintiff on behalf of Hecla has no adequate remedy at law.

                                        SECOND CLAIM
                                Against the Director Defendants
                        for Violations of Section 20(a) of the Exchange Act

       99.      Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       100.     The Director Defendants, by virtue of their positions with Hecla and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of Hecla and officers and

directors who made the false and misleading statements alleged herein within the meaning of §

20(a) of the Exchange Act. The Director Defendants had the power and influence, and exercised

same, to cause Hecla to engage in the illegal conduct and practices complained of herein.

       101.     Plaintiff on behalf of Hecla has no adequate remedy at law.

                                         THIRD CLAIM
                                  Against Director Defendants
                                  for Breach of Fiduciary Duties

       102.     Plaintiff incorporates by reference and re-alleges each and every allegation set


                                                 - 34 -
forth above, as though fully set forth herein.

       103.    Each Director Defendant owed to the Company the duty to exercise candor, good

faith, and loyalty in the management and administration of Hecla’s business and affairs.

       104.    Each of the Director Defendants violated and breached his fiduciary duties of

candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

       105.    The Director Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Director Defendants intentionally or recklessly breached or disregarded their fiduciary duties to

protect the rights and interests of Hecla.

       106.    In breach of their fiduciary duties, the Director Defendants caused the Company

to engage in the misconduct described herein.

       107.    In further breach of their fiduciary duties, the Director Defendants failed to

maintain an adequate system of oversight, disclosure, controls, and procedures.

       108.    Also in breach of their fiduciary duties, the Director Defendants in bad faith made

and/or caused the Company to make false and misleading statements as outlined above, except

with respect to the Section 14(a) and Section 20(a) claims.

       109.    The Director Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and/or misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company

for breaching their fiduciary duties.

       110.    The Director Defendants had actual or constructive knowledge that the Company

issued materially false and misleading statements, and they failed to correct the Company’s

public statements. The Director Defendants had actual knowledge of the misrepresentations and




                                                 - 35 -
omissions of material facts set forth herein, or acted with reckless disregard for the truth, in that

they failed to ascertain and disclose such facts, even though such facts were available to them.

Such material misrepresentations and omissions were committed knowingly or recklessly and for

the purpose and effect of artificially inflating the price of the Company’s securities.

       111.    The Director Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent schemes set forth herein and to fail

to maintain adequate internal controls. The Director Defendants had actual knowledge that the

Company was engaging in the fraudulent schemes set forth herein, and that internal controls

were not adequately maintained, or acted with reckless disregard for the truth, in that they caused

the Company to improperly engage in the fraudulent schemes and fail to maintain adequate

internal controls, even though such facts were available to them. Such improper conduct was

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities and engaging in insider sales. The Director Defendants, in

good faith, should have taken appropriate action to correct the schemes alleged herein and to

prevent them from continuing to occur.

       112.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       113.    As a direct and proximate result of the Director Defendants’ breaches of their

fiduciary obligations, Hecla has sustained and continues to sustain significant damages. As a

result of the misconduct alleged herein, the Director Defendants are liable to the Company.

       114.    Plaintiff on behalf of Hecla has no adequate remedy at law

                                 PRAYER FOR RELIEF

       FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor against

all Director Defendant as follows:


                                               - 36 -
       a.      Declaring that Plaintiff may maintain this action on behalf of Hecla, and that

Plaintiff is an adequate representative of the Company;

       b.      Declaring that the Director Defendants have breached and/or aided and abetted

the breach of their fiduciary duties to Hecla;

       c.      Determining and awarding to Hecla the damages sustained by it because of the

violations set forth above from each of the Individual Defendants, jointly and severally, together

with pre- and post-judgment interest thereon;

       d.      Directing Hecla and the Director Defendants to take all necessary actions to

reform and improve its corporate governance and internal procedures to comply with applicable

laws and protect Hecla and its stockholders from a repeat of the damaging events described

herein, including, but not limited to, putting forward for stockholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

            1. a proposal to strengthen the Board’s supervision of operations and develop and

               implement procedures for greater shareholder input into the policies and

               guidelines of the Board;

            2. a provision to permit the shareholders of Hecla to nominate at least six candidates

               for election to the Board; and

            3. a proposal to ensure the establishment of effective oversight of compliance with

               applicable laws, rules, and regulations.

       e.      Awarding Hecla restitution from Director Defendants, and each of them;

       f.      Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and




                                                 - 37 -
      g.     Granting such other and further relief as the Court may deem just and proper.

                                JURY TRIAL DEMANDED

      Plaintiff hereby demands a trial by jury.

Dated: August 2, 2019                             O’KELLY ERNST & JOYCE, LLC

                                                  /s/ Ryan M. Ernst_________________________
                                                  Ryan M. Ernst, Esq. (No. 4788)
                                                  901 N. Market Street, Suite 1000
                                                  Wilmington, DE 19801
OF COUNSEL:
                                                  Phone (302) 778-4000
                                                  Email: rernst@oelegal.com
LEVI & KORSINSKY, LLP
Gregory M. Nespole
                                                  Attorneys for Plaintiff Bruce Fiegel
Mark Levine
55 Broadway, 10th Floor
New York, NY 10006
T. 212.363.7500
F. 212.363.7171




                                             - 38 -
